Citation Nr: 1809967	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension with history of renal artery transplant.

2.  Entitlement to service connection for headaches as secondary to hypertension with history of renal artery transplant.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran was a member of the Ohio Army National Guard from April 1978 to October 1978, when he enlisted in the West Virginia Army National Guard.  His service included a period of active duty for training (ACDUTRA) from November 1978 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been prepared and associated with the record.  In August 2015, the Board remanded the case for additional development and it now returns for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.   38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking benefits based on a period of ACDUTRA from November 1978 to August 1980.  He contends that, while on a road march, he began experiencing a severe headache and, when he went to the hospital, his blood pressure was 170/110.  Further investigation by renal arteriogram at Walter Reed Hospital showed a marked stenosis of the left renal artery and a moderate stenosis of the right renal artery.  Consequently, in March 1979, he underwent a left renal saphenous vein bypass.  

In August 2010, the Veteran was examined for purposes of obtaining a medical opinion with respect to the onset and etiology of his claimed disorder.  The examiner stated that the Veteran's current hypertension with history of renal artery transplant (more properly described as renovascular hypertension status post saphenous vein bypass) is a genetic condition and by definition pre-existed military service.  The examiner explained that the Veteran did not have essential hypertension, rather he is one of the very uncommon patients with secondary hypertension and, in this case, his hypertension is secondary to renal artery stenosis.  

The examiner opined that his condition was present at birth, but did not manifest itself symptomatically until he had run a long distance during physical training and developed headaches and a very elevated blood pressure while in service.  However, the examiner did not provide an opinion as to whether the Veteran's renal artery stenosis is a congenital defect or disease and, if the former, whether there was any disability due to disease or injury superimposed upon the defect during service, to include hypertension and/or headaches, and, if the latter, whether such was aggravated during service.  Therefore, an addendum opinion is necessary.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect...).  

The Veteran has also claimed service connection for headaches as secondary to his hypertension with history of renal artery transplant.  However, given that the former claim is inextricably intertwined with the latter claim, adjudication of the matter must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's August 2010 examination.  The record and a copy of this Remand must be made available to the examiner.  If the August 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

State whether renal artery stenosis constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease, whereas a defect generally refers to a condition not considered capable of improving or deteriorating).

(i)  If the Veteran's diagnosed renal artery stenosis is a defect, was there additional disability due to disease or injury superimposed upon such defect during service, to include hypertension and/or headaches?  If so, please identify the additional disability.  

(ii)  If the Veteran's diagnosed renal artery stenosis is a disease, was it aggravated beyond the natural progression during his military service, to include as a result of running?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  If such was aggravated, did it result in the development of hypertension and/or headaches?

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



